Ross, J., concurring.
The instruction quoted in the opinion of the Chief Justice I think plainly erroneous. It is to the effect that if money of Warde came lawfully into the possession of the defendant, and defendant subsequently refused to deliver it to a person whom Warde had authorized to receive it, such refusal was evidence of a conversion of the money by defendant, irrespective of the question as to whether defendant knew that the person so demanding of him the money was authorized to do so. I presume no one would contend that the defendant coming lawfully into possession of money belonging to Warde, would be even justified in delivering it up to a stranger. So that knowledge on the part of the defendant with respect to the authority of the person demanding the money was a most important element for the jury to consider ; and this element was entirely omitted from the instruction in question. For this reason, as well as for that given in the opinion of the Chief Justice, I concur in the judgment of reversal.